Citation Nr: 0304138	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.   Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
a bilateral knee disability.  

      2.  Entitlement to service connection for a bilateral 
knee disability.  

      3.  Entitlement to service connection for a bilateral 
leg disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1951 
to February 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  On February 15, 1955, the RO denied service connection 
for a bilateral knee disability, and so informed the veteran 
that same month.  

3.  Evidence added to the record since the February 1955 RO 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a bilateral knee 
disability.  

4.  A bilateral knee disability was not manifested during 
service, and arthritis was not manifested within a year after 
service discharge.  

5.  During service, the veteran was treated for swollen 
glands of the leg, which was acute and transitory and 
resolved without residual disability.  Current bilateral leg 
complaints were not medically demonstrated until many years 
after service, and have been attributed to his nonservice 
connected low back disability.  


CONCLUSIONS OF LAW

1.  The February 15, 1955 RO decision which denied service 
connection for a bilateral knee disability is final.  38 
U.S.C.A. §§ 5103A, 5107(b), 7105(c)  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 20.302, 20.1103 (2002).

2.  Evidence received since the February 1955 RO decision is 
new and material; and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.1103 (2002).  

3.  A bilateral knee disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

4.  A bilateral leg disability was not incurred or aggravated 
during service. 38 U.S.C.A. §§1110, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and a subsequent supplemental statement of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records in conjunction with these claims.  
The veteran was specifically advised of which evidence, if 
any, should be obtained by the claimant and which evidence, if 
any, would be retrieved by the Secretary in a February 2002 
letter from the RO.  Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   
 
The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.  

The Board must consider the question of whether new and 
material evidence has been received regardless of the finding 
of the RO, because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id at 1384; see also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.304(d) (2002).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2002).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, the merits of the claim 
may be evaluated, after ensuring that the duty to assist has 
been met.

Under § 3.156(a), evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence 

In this case, a rating decision on February 15, 1955 denied 
entitlement to service connection for a bilateral knee 
disability, finding that there was no inservice treatment for 
a bilateral knee disability.  The evidence considered at the 
time of that final denial of the claim consisted of the 
veteran's service medical records.  The veteran was given 
notice of the denial on February 21, 1955, and he did not 
timely appeal.  That decision therefore became final.

The veteran attempted to reopen his claim in April 1998, and 
this appeal ensued when the RO found that no new and material 
evidence had been received.  

Evidence added to the record since the prior final denial 
includes a December 1954 VA hospitalization report showing 
treatment for osteochondritis of the right and left knees 
with mouse.  The veteran underwent surgery on both knees at 
that time.  Also added to the record are private medical 
records, VA medical reports, and hearing testimony.  The 
Board finds that the December 1954 VA hospitalization report 
showing bilateral knee surgery within one year after service 
is new and material to the veteran's claim since it was not 
of record at the time of the RO's prior final denial and 
since it documents treatment within a year of service 
discharge for a bilateral knee disability.  

Service Connection 

As noted above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Moreover, certain chronic diseases, such as arthritis, when 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Alternatively, a claimant may establish a 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, service connection 
may be granted pursuant to the same regulation if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a bilateral knee disability.  In 
July 1951, he was treated for swollen glands in the leg, and 
medication was prescribed.  At separation in February 1954, 
his lower extremities were noted to be clinically normal.  

VA medical records show that in December 1954, the veteran 
was admitted to a VA facility with complaints of current 
right knee locking and a history of left knee locking.  He 
stated that the left knee locked once or twice in service.  
He stated that problems with the right knee began two and a 
half weeks prior to admission.  On examination, both knees 
could fully extend without difficulty.  There was no swelling 
of the knees, and no apparent relaxation of the cruiciate 
ligaments or the collateral ligaments.  There was no point 
tenderness in either knee.   X-rays of the knees showed a 
loose body in each knee between the patellae and the femur.  
It was determined that the X-rays showed possible defect from 
an osteochondritis dissecans.  He underwent surgery on both 
knees.  

In a December 1958 letter, a private examiner noted that the 
veteran was being examined so that he could begin working at 
Boeing Airplane Company.  His prior knee surgery history was 
documented.  Examination of the knees showed normal 
configuration, with no redness, increased temperature or 
inflammation about either knee.  There was no tenderness or 
joint effusion.  There was excellent power in both 
quadriceps.  His calves and thighs were equal in 
circumference.  X-rays showed the right knee to have an area 
of osteochronditis on the posterior medial aspect of the 
lateral femoral condyle, with the knee being otherwise 
negative.  The left knee X-rays showed an area of 
irregularity on the medial aspect of the medial femoral 
condyle.  The examiner found that the veteran's knees were 
without objective findings at that time.  

Private medical records show that in August 1987, the veteran 
noted catching and aching in the right knee.  The examiner 
found that the veteran had a loose body in the right knee, 
possibly a torn degenerative meniscus and some 
osteoarthritis.  A week later that same month, he underwent 
an arthroscopic examination of the right knee, and 
osteoarthritis was diagnosed.  Follow-up showed that the 
veteran planned to return to work in September 1987.  In 
September 1989, he complained of right knee discomfort.  He 
underwent continuing treatment for right knee complaints 
including right knee exploration in September 1989 and 
arthroscopic examination in November 1990.  

In March 1991, the veteran complained of leg pain, and right 
and left knee pain on VA examination.  He had full range of 
motion of the knees.  He could squat with no complaints, and 
the right knee had slight lateral laxity.  The pertinent 
diagnoses were, status post Baker's cyst of the right knee, 
and status post cartilage removal of the right knee.  

On VA scars examination in July 1999, the veteran gave a 
history of inservice complaints of locking of his knees.  
Motion of the knees was noted to be normal, with flexion to 
135 degrees and extension to 0 degrees.  

In November 1999, the veteran appeared at a personal hearing 
at the RO.  He stated that he had pain in his lower legs and 
knees.  He stated that he had treatment in service for 
swollen glands in his legs.  He stated that his knees would 
lock on him when he was inservice.  He reported that he 
received whirlpool treatments for his legs and knees.  He 
discussed his current complaints.  A complete transcript is 
of record.  

In October 2002, the veteran underwent a private consultation 
for pain.  He reported having back pain which radiated into 
the lower extremities.  The examiner found that the veteran 
had failed low back syndrome with bilateral lower extremity 
radiculopathy, clinically, right greater than left.  

A Bilateral Knee Disability

The veteran's service medical records are negative for a 
complaint, diagnosis or treatment for a bilateral knee 
disability.  Approximately ten months after service 
discharge, the veteran was treated for osteochondritis 
dissecans of both knees.  There is nothing in the record that 
would relate this disability to service or any incident 
therein.  Arthritis is not diagnosed until 1987, many years 
after service discharge.  

The Board has considered the veteran's own statements, both 
written and in testimony, that he currently suffers from a 
bilateral knee disability that was incurred in service.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or etiology of any bilateral knee disability, his lay 
statements are of no probative value.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)). 

Absent a showing of a current bilateral knee disability that 
could be related to service, the veteran's claim must be 
denied.  

A Bilateral Leg Disability

The service medical records show that the veteran was seen on 
one occasion in service for swollen glands in his legs.  
Thereafter, there is nothing in the file to show any further 
complaints or treatment for a bilateral leg disability in 
service.  At separation, his lower extremities were noted to 
be normal.  The veteran's leg complaints are first noted in 
March 1991, many years after service, and diagnosis was not 
provided for any leg disability.  In October 2002, his 
bilateral leg pain was attributed to a low back disability, 
which it was noted was causing radicular pain into the lower 
extremities.  

The record does not contain any evidence which associates the 
veteran's current bilateral leg pain with his military 
service.  While he was seen in service for swollen glands in 
the legs, this condition was apparently acute and transitory 
and resolved since there is no showing of continuing 
complaints thereafter.  His current leg complaints have been 
found to be due to a low back disability.  

The Board has considered the veteran's own statements, both 
written and in testimony, that he currently suffers from a 
bilateral leg disability that was incurred in service.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or etiology of any bilateral leg disability, his lay 
statements are of no probative value.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)). 

The Board notes that in order for service connection to be 
warranted, there must be evidence of a present disability 
which is attributable to a disease or injury incurred during 
service.  See Rabideau, 2 Vet. App. at 143.  Here, however, 
competent medical evidence of a bilateral leg disability 
which is related to his military service has not been 
presented.  Thus, service connection cannot be granted.  




ORDER

New and material evidence has been received on the issue of 
entitlement to service connection for a bilateral knee 
disability, and the claim is reopened.   

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral leg disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

